DETIALED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-17, drawn to “a nozzle holder for a laser processing head of a laser processing system”, classified in CPC:B23K9/123
Claims 18-21, drawn to “another nozzle holder for a laser processing head of a laser processing system”, classified in CPC:F16L37/105
Claims 22-23, drawn to “a method for engaging and disengaging a laser nozzle relative to a nozzle holder of a laser processing head”, classified in CPC: H05H1/3423 .

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to relate to a nozzle holder. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed that Invention I and Invention II are materially different design, function and effect, such as Invention I has conductive material and current path, therefore invention I can be used for arcing/capacitive sensing/conductive heating related function, which invention II cannot.
Inventions I and III are related as apparatus and process for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process invention II can be practiced by another and materially different apparatus, such as a nozzle holder that is not made from any conductive material, shape of pawl does not have globular tip (such as sharp tip or point tip) and/or no thread.
Inventions II and III are related as apparatus and process for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process invention III can be practiced by another and materially different apparatus, such as a nozzle holder that is made from conductive material, shape of pawl does not have globular tip (such as sharp tip or point tip) and/or no thread.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The invention involve materially different design, mode of operation, function, or effect.
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to the office of Patent Agent Rasmussen, Xin on August 8th 2022 a provisional election was made without traverse to prosecute the invention of Group 1, claim 1-17. Affirmation of this election must be made by applicant in replying to this office action. Claim 18-23 are withdrawn from further consideration by examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claims Status:
Claims 1-23 are in pending.
Claims 18-23 are withdrawn from consideration.
Claims 1-17 are being examined as follow:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements listed below must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In claim 10, element “a cutting head of the laser processing system”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference character “402” has been used to designate both “male component”, “female component”, “laser nozzle”, “nozzle holder”  and “hollow body”.
reference character “404” has been used to designate both “female component”, “laser nozzle”, “nozzle holder” and “hollow body”.
reference character “410” has been used to designate both “distal end”, and “distal opening”.
reference character “402” has been used to designate both “male component”, “female component”, “laser nozzle” and “hollow body”.
reference character “504” has been used to designate both “proximal portion” and “tip/distal portion”.
reference character “506” has been used to designate both “distal end”, “distal portion”, “flange” and “proximal portion”.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters "402" and "404" have both been used to designate “female component”.  
reference characters "506" and "508" have both been used to designate “flange”.  
reference characters "402" and "406" have both been used to designate “hollow body”.  
reference characters "402" and "404" have both been used to designate “nozzle holder”.  
reference characters "402" and "422" have both been used to designate “proximal portions”.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Locking Mechanisms in a Laser Nozzle holder”.

Claim Objections
Claims 12 and 14 is objected to because of the following informalities:  
In clam 12, the term “such that” should be removed.
In claim 14, the term “being” should change to “is”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “…a sleeve coupled to the hollow body while substantially surrounding at least a portion of the hollow body and the plurality of pawls…” is indefinite, because the terms “substantially” and “at least a portion” is contradicting each other, either “substantially surrounding” or “surrounding at least a portion”, it is unclear how “…substantially surrounding at least a portion…” interpreted. Clarification is required. For examination purposes, Examiner assumed such limitation mean “surrounding at least a portion”.

In claim 2, the limitation “…wherein the distal portion is configured to facilitate engagement of the pawl with the laser nozzle and wherein the proximal portion is configured to facilitate disengagement of the pawl from the laser nozzle…” is indefinite, because it is unclear how the term “facilitate” is interpreted, what kind of mechanism involved and/or how “facilitate” is being accomplished. Such limitation also imply that the pawl has two independent portions that each operated independently for engagement and/or disengagement, how the pawl, in line of specification, capable to do so? Clarification is required.  

In claim 3, the limitation “…wherein the second longitudinal axis is oriented at a non-normal angle relative to the longitudinal axis of the hollow body…” is indefinite, because it is unclear how the term “non-normal angle” is interpreted, furthermore, there is lack of clarification of “non-normal angle” in the specification. Clarification is required. For examination purposes, Examiner assumed that such “non-normal angle” mean any angle, except the same direction of longitudinal axis.

In claim 4, the limitation “…the distal portion of each pawl includes a substantially globular tip configured to extend through the corresponding aperture to engage with a complementarily-shaped groove of the laser nozzle…” is indefinite, because it is unclear how the term “substantially globular tip” is interpreted, furthermore, it is unclear how “globular” is considered as “substantially globular”. Clarification is required. For examination purposes, Examiner assumed that such “substantially globular tip” is any curved surface.

In claim 6, the limitation “…the flange extends in a normal direction relative to the second longitudinal axis of the pawl body…” is indefinite, because it is unclear how the term “normal angle” is interpreted, furthermore, there is lack of clarification of “normal angle” in the specification. Clarification is required. For examination purposes, Examiner assumed that such “normal angle” mean the same direction of the longitudinal axis.

In claim 16, the limitation “…wherein the nozzle holder forms a conductive current path therethrough…” is indefinite, because it is unclear how the term “therethrough” is interpreted, “therethrough” implied that there is a directional two point connection, however that is no clarifying description in the specification what and where are the two point connection. Furthermore, it is also unclear that such limitation implying there is an electrical current or not, or merely claiming it is electrically conductive. Clarification is required. For examination purposes, Examiner assumed that such limitation mean the nozzle holder is electrically conductive.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert et al (US2005/0061790A1).
Regarding claim 1, Lambert discloses a nozzle holder (laser processing coupling 1, fig.1) comprising: a substantially cylindrical hollow body (hollow sleeve 5, fig.1) shaped to matingly engage a laser nozzle (laser processing nozzle 2, fig. 1), the hollow body (hollow sleeve 5, fig.1) defining a longitudinal axis (refer to “axis” labeled “LB” in fig.1) extending therethrough and a plurality of apertures (the hole on hollow sleeve 5 for ball 4, fig.1) dispersing around a circumference of the hollow body (hollow sleeve 5, fig.1), each aperture (the hole on hollow sleeve 5 for ball 4, fig.1) extending from an inner wall (refer to “inner wall” of hollow sleeve 5, fig.1) to an outer wall (refer to “outer wall” of hollow sleeve 5, fig.1) of the hollow body (hollow sleeve 5, fig.1); a plurality of pawls (ball 4, fig.1) configured to operably engage the laser nozzle (laser processing nozzle 2, fig. 1) within the hollow body (hollow sleeve 5, fig.1) by extending through the plurality of apertures (the hole on hollow sleeve 5 for ball 4, fig.1) of the hollow body (hollow sleeve 5, fig.1); and a sleeve (sliding collar 6, fig.1)  coupled to the hollow body (hollow sleeve 5, fig.1) while substantially surrounding at least a portion of the hollow body (hollow sleeve 5, fig.1) and the plurality of pawls (ball 4, fig.1), the sleeve (sliding collar 6, fig.1) including a pawl retractor (refer to “pawl retractor” annotated in fig.1) that is movable along the longitudinal axis (refer to “axis” labeled “LB” in fig.1) to physically displace the plurality of pawls (balls 4, fig.1) axially and radially relative to the longitudinal axis (refer to “axis” labeled “LB” in fig.1) for disengagement of the plurality of pawls (balls 4, fig.1) from the laser nozzle (laser processing nozzle 2, fig. 1).

    PNG
    media_image1.png
    615
    510
    media_image1.png
    Greyscale


Claims 1-4, and 8-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIU(US2009/0224534A1), alternatively, rejected under 35 U.S.C 103 as being unpatentable over LIU(US2009/0224534A1), in view of Lambert et al (US2005/0061790A1).
Regarding claim 1, LIU discloses a nozzle holder (refer to title: “quick connector”) comprising: a substantially cylindrical hollow body (moving base 40, fig.2) shaped to matingly engage a laser nozzle (plug 60, fig. 2), the hollow body (moving base 40, fig.2) defining a longitudinal axis (refer to “longitudinal axis” annotated in fig.2) extending therethrough and a plurality of apertures (ball holes 46, fig.2) dispersing around a circumference of the hollow body (moving base 40, fig.2), each aperture (ball holes 46, fig.2) extending from an inner wall (refer to “inner wall” annotated in fig.2) to an outer wall (refer to “outer wall” annotated in fig.2) of the hollow body (moving base 40, fig.2); a plurality of pawls (balls 27, fig.2) configured to operably engage the laser nozzle (plug 60, fig. 2) within the hollow body (moving base 40, fig.2) by extending through the plurality of apertures (ball holes 46, fig.2) of the hollow body (moving base 40, fig.2); and a sleeve (socket base 20 and outer sleeve 30, fig.2) coupled to the hollow body (moving base 40, fig.2) while substantially surrounding at least a portion of the hollow body (moving base 40, fig.2) and the plurality of pawls (balls 27, fig.2), the sleeve (socket base 20 and outer sleeve 30, fig.2) including a pawl retractor (outer sleeve 30, fig.2) that is movable along the longitudinal axis (refer to “longitudinal axis” annotated in fig.2) to physically displace the plurality of pawls (balls 27, fig.2) axially and radially relative to the longitudinal axis (refer to “longitudinal axis” annotated in fig.2) for disengagement of the plurality of pawls (balls 27, fig.2) from the laser nozzle (plug 60, fig. 2).

    PNG
    media_image2.png
    492
    712
    media_image2.png
    Greyscale

Examiner note: It is noted that the claim as it written, the limitation “laser nozzle” is clearly an intended use of the holder, LIU disclosed every structural limitation of the nozzle holder, therefore a 102 rejection is written as above. However, in the interest of compact prosecution and anticipation of argument, Examiner provide an alternative 103 rejection below:
Alternatively, LIU does not explicitly disclose that the plug (plug 60, fig.2) can be a laser nozzle.
Lambert discloses a nozzle connection (associated holder 3, fig.1) that use to connect a laser nozzle (laser processing nozzle 2, fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU’s nozzle holder to use it to connect a laser nozzle, as taught by Lambert, in order to provide a quick and safe connection and disconnection for laser nozzle application, such that would increase the usability and marketability of LIU’s nozzle holder.

Regarding claim 2, LIU further discloses each of the plurality of pawls (balls 27, fig.2) defines a pawl body (body of balls 27, fig.2) having a proximal portion (refer as the portion of the balls 27 that contacting the outer sleeve 30) and a distal portion (refer as the portion of the balls 27 that contacting the plug 60) with a second longitudinal axis (refer to the direction from contact point at plug 60 to contact point to the outer sleeve 30) extending there between, wherein the distal portion (refer as the portion of the balls 27 that contacting the plug 60) is configured to facilitate engagement (refer to the operation of elongated ball recesses 320 causing the ball to engage plug 60, fig.2) of the pawl (balls 27, fig.2) with the laser nozzle (plug 60, fig.2) and wherein the proximal portion (refer as the portion of the balls 27 that contacting the outer sleeve 30) is configured to facilitate disengagement (refer to the operation of elongated ball recesses 320, fig.2) of the pawl (balls 27, fig.2) from the laser nozzle (plug 60, fig.2).

Regarding claim 3, LIU further discloses wherein the second longitudinal axis (refer to the direction from contact point at plug 60 to contact point to the outer sleeve 30) is oriented at a non-normal angle (90 degree) relative to the longitudinal axis (refer to “longitudinal axis” annotated in fig.2) of the hollow body (moving base 40, fig.2) when at least a portion of the pawl body (balls 27, fig.2) is located within the corresponding aperture (ball holes 46, fig.2).

Regarding claim 4, LIU further discloses wherein the distal portion (refer as the portion of the balls 27 that contacting the plug 60) of each pawl (balls 27, fig.2) includes a substantially globular tip (refer to the shape of ball) configured to extend through (refer to fig.5) the corresponding aperture (ball holes 46, fig.2) to engage with a complementarily-shaped groove (engage recess 612, fig.5) of the laser nozzle (plug 60, fig.2).

    PNG
    media_image3.png
    457
    727
    media_image3.png
    Greyscale

Regarding claim 8, LIU does not explicitly disclose wherein the plurality of pawls comprise three pawls located about 120 degrees apart circumferentially about the hollow body.
Lambert discloses wherein the plurality of pawls comprise three pawls located about 120 degrees apart circumferentially about the hollow body (refer to Paragraph 0026 cited: “…The laser processing nozzle 2 is held in a positive-locking manner through one or more balls 4 disposed on the periphery of the processing nozzle (e.g., three balls, disposed at a separation of 120.degree. and having a spherical diameter of approximately 2 mm)…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU’s nozzle holder with wherein the plurality of pawls comprise three pawls located about 120 degrees apart circumferentially about the hollow body, as taught by Lambert, in order to provide equal contact support point for the hollow body that form a triangle, as it is well known such contact support triangle would be the most effective support with the minimum contact points. 

Regarding claim 9, LIU further discloses wherein the sleeve (socket base 20 and outer sleeve 30, fig.2) includes a proximal portion (refer to “proximal portion” annotated in fig.5) and a distal portion (refer to “distal portion” annotated in fig.5), the proximal portion configured to connect to the hollow body (moving base 40, fig.2), and the distal portion includes the pawl retractor (outer sleeve 30, fig.2).

Regarding claim 10, LIU further discloses wherein the sleeve (socket base 20 and outer sleeve 30, fig.2) further includes a thread engagement section (connecting end 200, fig.2) disposed on an interior surface (refer to the interior surface of the outer sleeve 30) of the sleeve (socket base 20 and outer sleeve 30, fig.2) at the proximal portion (refer to “proximal portion” annotated in fig.5), the thread engagement section (connecting end 200, fig.2) configured to matingly engage a cutting head of the laser processing system (tubular body 10, fig.2).

Regarding claim 11, LIU further discloses wherein the sleeve (socket base 20 and outer sleeve 30, fig.2) further includes a spring (spring 19, fig.2 and 5) disposed between the proximal portion (refer to “proximal portion” annotated in fig.5) and the distal portion (refer to “distal portion” annotated in fig.5).
Regarding claim 12, LIU further discloses wherein the spring (spring 19, fig.2 and 5) is configured to exert a biasing force to axially and radially displace (refer to the operation in fig.5) the plurality of pawls (ball holes 46, fig.2) relative to the longitudinal axis (refer to “longitudinal axis” annotated in fig.2) such that the plurality of pawls (balls 27, fig.2) extend through the respective ones of the plurality of apertures (ball holes 46, fig.2) to engage the laser nozzle (plug 60, fig.2 and 5).

Regarding claim 13, LIU further discloses when the spring (spring 19, fig.2 and 5) is extended (refer to operation in fig.5), the plurality of pawls (balls 27, fig.2) are adapted to create an effective inner diameter of the hollow body (moving base 40, fig.2) that is smaller than an outer diameter of the laser nozzle (plug 60, fig.2 and 5) (refer to the operation in fig.5).

Regarding claim 14, LIU further discloses wherein the pawl retractor (outer sleeve 30, fig.2) maintains physical contact with a distal end of each of the plurality of pawls, the pawl retractor being slidable along the longitudinal axis and configured to overcome the biasing force of the spring to radially and axially displace the pawls away from respective ones of the apertures for disengagement from the laser nozzle.

Regarding claim 15, LIU further discloses the plurality of pawl (balls 27, fig.2) is made of steel (refer to Paragraph 0004 cited: “…A conventional quick release connector comprises multiple steel balls for engaging recesses in a plug…” and it is well known that steel is electrically conductive material).
LIU does not explicitly disclose wherein the hollow body and the sleeve are made from at least one electrically conductive material.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  LIU’s nozzle holder with the whole nozzle holder is made from steel as same as the ball, because it is well known that part that contact with steel “ball 27”, should be at least same at steel, in order to reduce material complexity for manufacturing and more predictable life span of wear and tear.

Regarding claim 16, LIU does not explicitly disclose wherein the nozzle holder forms a conductive current path therethrough.
However, in claim 15 rejection already discloses the nozzle holder can made out of steel, and it is well known to a person skilled in the art that steel is electrically conductive. Therefore, a conductive current path is already inherently disclosed.

Regarding claim 17, LIU further discloses a sealing surface (refer to the surface of first seal 52, fig.3) disposed on the inner wall of the hollow body (moving base 40, fig.2), the sealing surface (refer to the surface of first seal 52, fig.3) configured to receive an O-ring (first seal 52, fig.3) that sealingly engages a corresponding surface of the laser nozzle (plug 60, fig.2 and 5) that is retained to the nozzle holder (refer to title: “quick connector”) by the plurality of pawls (balls 27, fig.2).

Claims 5-7 are rejected under 35 U.S.C 103 as being unpatentable over LIU(US2009/0224534A1), in view of Lambert et al (US2005/0061790A1) and further in view of AAPA Fig.4.
Regarding claim 5, LIU does not disclose wherein the proximal portion of each pawl includes at least one flange configured to maintain physical contact with the pawl retractor of the sleeve.
AAPA fig.4 disclose wherein the proximal portion (refer to “proximal portion” annotated in AAPA fig.4) of each pawl (802, AAPA fig.4) includes at least one flange (refer to “flange” annotated in AAPA fig.4) configured to maintain physical contact with the pawl retractor (812, AAPA fig.4) of the sleeve (810, AAPA fig.4).

    PNG
    media_image4.png
    326
    645
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU’s pawl with at least one flange configured to maintain physical contact with the pawl retractor of the sleeve, as taught by AAPA fig.4, in order to increase the force contact surface between the pawl and the pawl retractor, such that it would reduce wear and tear and increase in usable life span of the invention.

Regarding claim 6, LIU does not disclose wherein the flange extends in a normal direction relative to the second longitudinal axis of the pawl body.
AAPA fig.4 disclose wherein the flange (refer to “flange” annotated in AAPA fig.4) extends in a normal direction (refer to “extended direction” annotated in AAPA fig.4) relative to the second longitudinal axis (refer to “longitudinal axis” annotated in AAPA fig.4) of the pawl body (802, AAPA fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU’s pawl with wherein the flange extends in a normal direction relative to the second longitudinal axis of the pawl body, as taught by AAPA fig.4, in order to increase the force contact surface between the pawl and the pawl retractor, such that it would reduce wear and tear and increase in usable life span of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        August 10th 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761